                  IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                               1:18 CV 286

ROOTS ORGANIC GOURMET, LLC,

        Plaintiff,

vs.                                              PROTECTIVE ORDER
                                                REGARDING DISCOVERY
PACK-LINE WEST, INC.,

        Defendant,


        This matter is before the Court upon the parties’ Consent Motion for

Protective Order (Doc. 8). For good cause shown, IT IS HEREBY ORDERED as

follows:

        1.      Scope

        This Order applies to all products of discovery and all information derived

therefrom, including, but not limited to, all documents, data compilations,

electronically stored information, computer disks, objects or things, deposition

testimony, affidavits, interrogatory/request for admission responses, or any other

media on which information is recorded, and any copies, excerpts or summaries

thereof, obtained by any party pursuant to the requirements of any court order,

request for production of documents, request for admissions, interrogatory, or

subpoena (collectively, “Discovery Materials”). This Order does not affect any



R&S 2233064_1
person’s or entity’s use of its own information or documents, nor does it affect the

use of any information or documents at trial.

        2.      “Confidential” Material Defined; "Attorney's Eyes Only"
                Material Defined

        For the purposes of this Order, Discovery Materials may be designated as

“Confidential” or "Attorney's Eyes Only" pursuant to Paragraph 4 of this Order.

Additionally a “Designating Entity” means Plaintiff or Defendant. A Designating

Entity may designate as “Confidential” any discovery material it reasonably and in

good faith believes to contain confidential business information, sensitive financial

information, or highly sensitive personal information. A Designating Entity may

designate as "Attorney's Eyes Only" any discovery material it reasonably and in

good faith believes to contain trade secret or high highly confidential business

information which could cause the Designating Entity harm if revealed to its

competitor.

        For the purposes of this Order, “Designated Material” means any material

that meets the definition of “Confidential” or "Attorney's Eyes Only" under this

Order, and that has been so designated by any Designating Entity.

        3.      Use of Designated Material

        a.      Unless otherwise expressly permitted by this Court or by express

                written agreement of the parties, all Designated Material produced or

                discovered in this case designated as "Confidential" shall be used

R&S 2233064_1
                 solely for the prosecution or defense of this case, and shall not be used

                 for any other purpose, including, but not limited to, any other

                 litigation or judicial proceedings, or any business, competitive, or

                 commercial purpose or function.

        b.       Unless otherwise expressly permitted by this Court or by express

                 written agreement of the parties, all Designated Material produced or

                 discovered in this case designated as "Attorney's Eyes Only" shall be

                 used solely for the prosecution or defense of this case and shall not be

                 used for any other purpose, including, but not limited to, any other

                 litigation or judicial proceedings, or any business, competitive, or

                 commercial purpose or function.

        4.      Procedure for Designating Material

        A Designating Entity shall designate “Confidential” or "Attorney's Eyes Only"

material in the following manners:

        a.       In the case of documents or other written materials, by affixing the word

                 “Confidential” or "Attorney's Eyes Only" by stamp or other method

                 which will make such word conspicuous to each page of the document

                 the Designating Entity wishes to designate.

        b.       In the case of electronic data, including but not limited to information

                 produced on a hard drive, cd-rom, dvd-rom, thumb drive, or other



R&S 2233064_1
                electronic media (“medium of production”), by providing written notice

                to all parties requesting production identifying the material being

                designated as “Confidential” or "Attorney's Eyes Only." To the extent

                possible, the Designating Entity shall also label the medium of

                production with the appropriate designation. However, any failure or

                inability to affix such label to the medium of production shall not waive

                any protection provided by this Order.

        c.      In the case of written discovery or pleadings, by affixing the word or

                phrase “Confidential” or "Attorney's Eyes Only" by stamp or other

                method to the portions so designated.


        5.      Permissible Disclosures of “Confidential” Material

        Except as otherwise agreed in writing by the Designating Entity or as

ordered by the Court, material designated as “Confidential” may be disclosed to

and used only by:

        a.      counsel of record for the parties in this case and his/her partners,

                associates, secretaries, legal assistants, employees, and litigation

                support vendors to the extent reasonably necessary to render

                professional services in this case;

        b.      the Court or the jury at trial or as exhibits to motions;




R&S 2233064_1
        c.      court officials involved in this case (including court reporters and

                persons operating video recording equipment at depositions);

        d.      the author of the document and each recipient of a copy of the

                document, only insofar as the author or recipient is identified on the

                face of the document;

        e.      the parties in this case and any employees of the parties to this case

                only to the extent the employee(s) is one necessary to the prosecution;

        f.      subject to the limitations below, any person designated by the Court in

                the interest of justice, upon such terms as the Court may deem proper;

        g.      subject to the limitations below, persons in this case noticed for

                depositions or designated as trial witnesses, only to the extent

                reasonably necessary in order to conduct the examination of such

                person or to prepare such person to testify;

        h.      subject to the limitations below, outside consultants or outside experts

                in this case, including their support personnel, retained for the purpose

                of assisting counsel of record or inside counsel of the parties in this

                case or to serve as an expert witness in this case; and

        i.      subject to the limitations below, any mediator in this case.

        The parties shall obtain from any individual to whom disclosure is to be

made under subparagraphs (f) through (i) above a signed Acknowledgement of



R&S 2233064_1
Protective Order, attached hereto as Exhibit A, prior to such disclosure. Counsel

providing access to such material shall retain copies of the executed

Acknowledgement(s) and shall produce such Acknowledgement(s) to the parties

upon request.

        6.      Permissible Disclosures of "Attorney's Eyes Only" Material

        Except as otherwise agreed in writing by the Designating Entity or as

ordered by the Court, material designated as “Attorney's Eyes Only” may be

disclosed to and used only by:

        a.      counsel of record for the parties in this case and his/her partners,

                associates, secretaries, legal assistants, employees, and litigation

                support vendors to the extent reasonably necessary to render

                professional services in this case; or

        b.      the Court for purposes of challenging the "Attorney's Eyes Only"

                designation.

        Under no circumstances shall an attorney representing a non-producing

party share with his or her client any documents designated as "Attorney's

Eyes Only," unless and until the Designating Entity agrees in writing or as

otherwise ordered by the Court.




R&S 2233064_1
        7. Inadvertent Disclosures

        a.      The parties agree that in the event the producing party or other person

                inadvertently fails to designate materials hereunder, it may make such

                a designation subsequently by notifying all persons and parties to

                whom such materials were produced, in writing, within fourteen (14)

                days of the producing party first discovering such inadvertent

                disclosure. In no event, however, may a producing party or other

                person designate or re-designate inadvertently produced materials

                within thirty (30) days prior to trial. After receipt of such notification,

                the persons to whom production has been made shall prospectively

                treat the designated materials as “Confidential” or "Attorney's Eyes

                Only" material, subject to their right to dispute such designation in

                accordance with Paragraph 9. The receiving party shall not be in

                violation of this Protective Order for any disclosure of information

                made prior to receiving such notification.

        b.      With regard to privileged information or documents, nothing herein

                shall be deemed to waive or limit any applicable privilege or work

                product or other protection, or to affect the ability of a Designating

                Entity to seek relief for an inadvertent disclosure of matter protected

                by privilege or work product protection.        If a Designating Entity



R&S 2233064_1
                inadvertently produces matter that it in good faith later asserts to be

                privileged or otherwise protected from disclosure, the production of

                that matter will not constitute a waiver of any applicable privileges or

                other protection, provided the Designating Entity complies with this

                paragraph.    In such circumstances, the Designating Entity must,

                promptly after discovery of the inadvertent production, notify in

                writing all Parties to the Action in which the matter was inadvertently

                produced of the inadvertent production and the basis for the privilege

                or other protection, and request in writing the return or confirmed

                destruction of the inadvertently produced privileged or protected

                matter. Upon such notification, the receiving parties shall treat the

                matter as privileged or protected unless and until the Designating

                Entity agrees otherwise in writing or the Court determines the matter

                is not privileged or protected.     Within five (5) business days of

                receiving such notification, all non-Designating Parties shall (a) return

                the matter to the Designating Entity; or (b) confirm in writing to the

                Designating Entity the destruction of all such matter, including all

                excerpts, summaries, compilations, and other documents or records

                that include, communicate or reveal matter claimed to be privileged or

                protected, or (c) notify the Designating Entity in writing of the basis



R&S 2233064_1
                for its disagreement that such matter is privileged or protected from

                disclosure. In the last event only, the non-Designating Entity may

                retain one copy of the matter asserted to be privileged for the sole

                purpose of responding to a motion by the Designating Entity to deem

                the matter privileged or protected from disclosure and shall comply

                with (a) or (b) above with respect to all other copies of such matter

                and all other documents or records that include, communicate or

                reveal matter claimed to be privileged or protected. Should the parties

                be unable to agree on whether the matter is privileged or protected,

                the Designating Entity shall file a motion with the Court within fifteen

                (15) days of its receipt of the receiving party's notice of disagreement

                under (c) above, to deem the matter privileged or protected and to

                obtain the return of any copy of such matter still held by the non-

                Designating Entity. In no event shall production of any privileged

                information be deemed a waiver of privilege regarding any other

                information.

        8.      Designations of Material in Filings and at Trial

        Without written permission from the Designating Entity or a court order, all

Designated Material filed with or submitted to the Court shall be provisionally filed

under seal and accompanied by a motion that the material be placed under seal.



R&S 2233064_1
The parties shall seek the assistance of the trial court in protecting the

confidentiality of Designated Materials at trial or any pre-trial or post-trial

hearings. It is understood by the parties that any documents which become part of

an official judicial proceeding or which are filed with the Court are public

documents, and that such documents can and will be sealed by the Court only upon

motion and in accordance with applicable law. This Protective Order does not

provide for the automatic sealing of such documents. The fact that Designated

Materials have been designated as “Confidential” or "Attorney's Eyes Only" shall

not constitute dispositive proof that the Materials in fact contain confidential

information entitled to protection from disclosure under law.

        Nothing in this Order shall be construed to limit the evidence that any party

may offer at hearing or at trial, nor shall it be construed to limit any claim or

defense of any party.

        9.      Relief from Protective Order

        This Order shall be without prejudice to the right of any party to oppose

production of any information on any ground, except confidentiality.

        Any party may at any time request, in writing, from any Designating Entity the

removal of a designation of documents, material, information, or things as

“Confidential” or "Attorney's Eyes Only." Upon receipt of such request, the parties

shall confer in good faith as to the status of the subject information. If the parties are



R&S 2233064_1
unable to agree upon the status of the subject information, any party may, upon

reasonable notice to the opposing party’s counsel, move for an order relieving them

of the provisions of this Order for good cause shown to be determined by the Court,

or may, upon reasonable notice, challenge a designation by motion to the Court. In

such instances, the Designating Entity shall bear the burden of establishing that the

challenged documents, material, information, or things are entitled to protection

under this Protective Order.      Until the Court enters an Order changing the

designation, such material shall be subject to the restrictions initially assigned to it

and provided for it in this Protective Order. The parties hereto retain the right to

apply to the Court for an order affording additional protection to any material

produced herein as the circumstances may warrant.

        10.     Subpoena by Other Courts or Agencies

        If another court or an administrative agency subpoenas or otherwise orders

production of “Confidential” or "Attorney's Eyes Only" material, the person to

whom the subpoena or other process is directed shall (1) promptly object to the

production of such material by setting forth the existence and force of this

Protective Order and (2) notify the Designating Entity of the subpoena or order

within three (3) days of receiving such subpoena and provide a complete copy of

the subpoena or order to the Designating Entity.




R&S 2233064_1
        11.     Non-Termination

        This Order shall survive the final conclusion of this case and shall continue

in full force and effect, and the Court shall retain jurisdiction to enforce this Order.

Within ninety (90) days after the final conclusion of this case (including the

contemplation of any appeals), all Designated Material produced in this litigation

shall, upon request of the Designating Entity, be either destroyed or returned to that

entity; provided, however, that counsel for each party may retain for their

respective files one copy of such Designated Material that does not constitute

protected health information.

        Notwithstanding any of the foregoing, the parties’ counsel may retain any

privileged attorney work product they have created which incorporates Designated

Material on the condition that they will maintain the confidentiality of such

material and will not use such material in contravention of the provisions of this

Order.

        12.     Modification and Non-Waiver

        Nothing in this Order shall prevent any party or other person from seeking

modification of this Order or from objecting to discovery that it believes to be

otherwise improper. The designation or non-designation of information shall not




R&S 2233064_1
affect the materiality, relevance, or admissibility of any information, except as set

forth herein.

        13.     Improper Disclosure of Designated Material

        Disclosure of Designated Material other than in accordance with the terms of

this Protective Order may subject the disclosing person to such sanctions and

remedies as this Court may deem appropriate.

        14.     Effectiveness

        This Order shall be binding on the parties as an enforceable contract upon its

execution by the parties’ respective counsel. This Order shall be effective as an

Order of the Court upon its entry by the Court.




R&S 2233064_1
                           EXHIBIT A
                Acknowledgement of Protective Order




R&S 2233064_1
                    IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                               1:18-cv-286 MOC
ROOTS ORGANIC GOURMET, LLC,

        Plaintiff,

vs.                                                 ACKNOWLEDGEMENT OF
                                                      PROTECTIVE ORDER
PACK-LINE WEST, INC.,

        Defendant,


        1.       I hereby attest to my understanding that material, information or

documents designated as “Confidential” are provided to me subject to the

Protective Order (“Order”) dated ______________ _____, 2019, in the above-

captioned litigation (the “Litigation”); that I have been given a copy of and have

read the Order; and that I agree to be bound by its terms. I also understand that my

execution of this Acknowledgement of Protective Order, indicating my agreement

to be bound by the Order, is a prerequisite to my review of any information or

documents designated pursuant to the Order.

        2.       I further agree that I shall not disclose to others, except in accord with

the Order, any “Confidential” material, in any form whatsoever, and that such

material and the information contained therein may be used only for the purposes

authorized by the Order. I agree that any materials that I create that contain



R&S 2233064_1
information that has been designated as “Confidential” is also protected by the

Order to the same extent as the original Designated Materials.

        3.      I further agree to be bound by the provisions in the Order governing

protected health information, as defined therein. Specifically, I agree and attest to

my understanding that any such protected health information shall not be used or

disclosed for any purpose other than this Litigation.

        4.      I further agree to return all copies of any Designated Material I have

received to counsel who provided them to me upon completion of the purpose for

which they were provided and no later than sixty (60) days after the conclusion of

this case.

        5.      I further agree and attest to my understanding that my obligation to

honor the confidentiality of Designated Material will continue even after this case

concludes.

        6.      I further agree and attest to my understanding that, if I fail to abide by

the terms of the Order, I may be subject to sanctions, including contempt of court,

for such failure. I agree to be subject to the jurisdiction of the Court presiding over

this action, for the purposes of any proceedings relating to enforcement of the

Order.




R&S 2233064_1
        7.      I further agree to be bound by and to comply with the terms of the

Order as soon as I sign this Acknowledgement of Protective Order, regardless of

whether the Order has been entered by the Court.

By:     __________________________ [signature]

        __________________________ [printed name]

        __________________________ [title]

        __________________________ [organization/company]

Date: __________________________




R&S 2233064_1
